MEMORANDUM **
Saeed Kangarlou, a native and citizen of Iran, appeals pro se the district court’s judgment denying his 28 U.S.C. § 2241 petition for a writ of habeas corpus. We review de novo the decision whether to grant or deny a petition for habeas corpus, Taniguchi v. Schultz, 303 F.3d 950, 955 (9th Cir.2002), and we review for an abuse of discretion the district court’s denial of appointment of counsel, Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.1983) (per curiam). We affirm.
The district court properly declined to exercise jurisdiction over Kangarlou’s habeas claim that he is a United States citizen because the IJ had not yet issued a final order of removal. See Taniguchi, 303 F.3d at 955 (federal courts may only review final orders of removal after the alien has exhausted his administrative remedies). Further, there is no basis to transfer Kangarlou’s citizenship claim to this court pursuant to 28 U.S.C. § 1631. See id. at 956.
The district court did not abuse its discretion by denying Kangarlou’s motion for appointment of counsel because Kangarlou demonstrated sufficient capability to articulate his claims. See Weygandt, 718 F.2d at 954.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.